Exhibit 10.1

EXECUTION COPY

RESTRUCTURING SUPPORT AGREEMENT

Reference is made to: (i) the credit facility provided for by that certain
Asset-Based Revolving Credit Agreement, dated as of April 24, 2013 (the “ABL
Facility”), among Momentive Performance Materials Holdings Inc. (“MPM
Holdings”), Momentive Performance Materials Inc. (“MPM”), Momentive Performance
Materials USA Inc., as U.S. Borrower, Momentive Performance Materials GMBH, as
Germany Silicone Borrower, Momentive Performance Materials Quartz GMBH as
Germany Quartz Borrower, Momentive Performance Materials Nova Scotia ULC, as
Canadian Borrower, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, as further amended, supplemented or otherwise modified,
together with ancillary documents; (ii) the credit facility provided for by that
certain Second Amended and Restated Credit Agreement (the “Cash Flow Facility”),
dated as of April 24, 2013, among MPM Holdings, MPM, Momentive Performance
Materials USA Inc., as U.S. Borrower, Momentive Performance Materials GMBH, as
Germany Silicone Borrower, Momentive Performance Materials Nova Scotia ULC, as
Canadian Borrower, General Electric Capital Corporation as Designated Lender,
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, as
further amended, supplemented or otherwise modified, together with ancillary
documents; (iii) those certain 8.875% First-Priority Senior Secured Notes due
2020 (the “First Lien Notes”) issued pursuant to an Indenture dated as of
October 25, 2012 (as further amended, supplemented or otherwise modified,
together with ancillary documents, the “First Lien Indenture”), with The Bank of
New York Mellon Trust Company, N.A., as indenture trustee, and certain direct
and indirect subsidiaries of MPM as guarantors thereto; (iv) those certain 10%
Senior Secured Notes due 2020 (the “1.5 Lien Notes”) issued pursuant to an
Indenture dated as of May 25, 2012 (as further amended, supplemented or
otherwise modified, together with ancillary documents, the “1.5 Lien
Indenture”), with The Bank of New York Mellon Trust Company, N.A., as indenture
trustee, and certain direct and indirect subsidiaries of MPM as guarantors
thereto; (v) those certain 9% Second-Priority Springing Lien Notes due 2021 and
9.5% Second-Priority Springing Lien Notes due 2021 (collectively, the “Second
Lien Notes”) issued by MPM pursuant to an Indenture dated as of November 5, 2010
(as further amended, supplemented or otherwise modified, together with ancillary
documents, the “Second Lien Indenture”), with The Bank of New York Mellon Trust
Company, N.A., as indenture trustee, and certain direct and indirect
subsidiaries of MPM as guarantors thereto; (vi) those certain 11.5% Senior
Subordinated Notes due 2016 (the “Subordinated Notes”) issued pursuant to an
Indenture dated as of December 4, 2006 (as further amended, supplemented or
otherwise modified, together with ancillary documents, the “Subordinated
Indenture,” and together with the First Lien Indenture, 1.5 Lien Indenture and
Second Lien Indenture, the “Indentures”), with Wells Fargo Bank, National
Association, as indenture trustee, and certain direct and indirect subsidiaries
of MPM as guarantors thereto; and (vii) that certain pay-in-kind unsecured 11%
Senior Discount Note, due June 4, 2017, issued by MPM Holdings, with an original
principal amount of $400 million (the “PIK Note,” and together with the First
Lien Notes, 1.5 Lien Notes, Second Lien Notes and Subordinated Notes, the
“Notes”).



--------------------------------------------------------------------------------

This RESTRUCTURING SUPPORT AGREEMENT is made and entered into as of April 13,
2014 (as amended, supplemented or otherwise modified, this “Support Agreement”)
by each of MPM Holdings, MPM, and each of their direct and indirect domestic
subsidiaries that are party hereto (all of the foregoing, collectively, the
“Company”), the undersigned affiliates of Apollo Global Management, LLC
(collectively, the “Apollo Entities”) and the holders of the Second Lien Notes
that are not Apollo Entities that are from time to time party hereto (the
“Consenting Noteholders” and, together with the Apollo Entities, the “Plan
Support Parties,” as appropriate), with respect to a restructuring of the
Company’s outstanding obligations under the ABL Facility, the Cash Flow
Facility, the Notes, the Indentures, all other claims (as defined in section
101(5) of the Bankruptcy Code) against and interests in the Company (the
“Restructuring”) contemplated by the restructuring term sheet attached hereto as
Exhibit A (the “Term Sheet”). Each party to this Support Agreement may be
referred to as a “Party” and, collectively, as the “Parties.”

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Term Sheet, which Term Sheet and all annexes
thereto are expressly incorporated by reference herein and made a part of this
Support Agreement as if fully set forth herein.

Section 1. Restructuring, Term Sheet and Definitive Documentation.

 

1.1 Support of the Restructuring, Term Sheet and Definitive Documentation.

 

  (a)

Obligations of the Company. Until the Termination Date (as defined below), the
Company, jointly and severally, agrees to take any and all necessary and
appropriate actions in furtherance of the Restructuring contemplated under this
Support Agreement and the Term Sheet, including (i) to commence reorganization
cases (the “Chapter 11 Cases”) by filing voluntary petitions under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York, White Plains (the
“Bankruptcy Court”); (ii) to file and seek approval on an interim and final (to
the extent applicable) basis of “first day” motions (including a motion seeking
approval of a post-petition credit facility (the “DIP Facility”) and use of cash
pledged as collateral, all of which shall be in form and substance acceptable to
the Requisite Investors (as defined below); (iii) to file with the Bankruptcy
Court and seek approval of a joint chapter 11 plan of reorganization consistent
with the terms of the Term Sheet (the “Plan”), and a related disclosure
statement (the “Disclosure Statement”), the Plan and Disclosure Statement,
including any amendments, modifications and supplements thereto, with the
consent of the Requisite Investors, all of which shall be in form and substance
satisfactory to the Requisite Investors; (iv) to the extent exigencies permit,
to provide copies of any and all materials and pleadings to be filed in the
Chapter 11 Cases to counsel for the Plan Support Parties in advance of filing
with the Bankruptcy Court and such materials and pleadings shall be in form and
substance reasonably satisfactory to the Requisite Investors; (v) to provide
copies of any financial reporting information or any other

 

- 2 -



--------------------------------------------------------------------------------

  information and materials about the Company’s business, properties or
operations that is provided to the lenders pursuant to the terms of the DIP
Facility or to any of the Plan Support Parties, simultaneously with delivery of
such information to those parties, to counsel for all Plan Support Parties, as
applicable; (vi) to take any and all necessary and appropriate actions in
furtherance of all of the restructuring transactions contemplated under this
Support Agreement, the Plan (if applicable) and the Term Sheet; (vii) except as
expressly permitted in Section 3 hereof, not to, directly or indirectly, take
any action that is inconsistent with, or is intended or is reasonably likely to
interfere with or impede or delay consummation of, this Support Agreement, the
Restructuring or the transactions embodied in the Term Sheet, the Rights
Offering, or the Plan, including, but not limited to, soliciting, or causing or
allowing any of its agents or representatives to solicit, encourage or initiate,
any offer or proposal from, or entering into any agreement with, any person or
entity concerning any actual or proposed chapter 11 plan or restructuring
transaction (including, for the avoidance of doubt, a transaction premised on
one or more asset sales under section 363 of the Bankruptcy Code or pursuant to
a plan) other than the Restructuring, or filing any pleading or document with
respect to, or proposing, joining in, or participating in the formation of, any
actual or proposed chapter 11 plan or restructuring transaction other than the
Restructuring, including, without limitation, (a) any chapter 11 plan,
reorganization, restructuring, or liquidation involving the Company or any of
the Debtors, (b) the issuance, sale, or other disposition of any equity or debt
interests, or any material assets, of the Company or any of the Debtors, or
(c) a merger, sale, consolidation, business combination, recapitalization,
refinancing, share exchange, rights offering, debt offering, equity investment,
or similar transaction (including the sale of all or substantially all of the
assets of the Company or the Debtors whether through one or more transactions)
involving the Company or any of the Debtors (the foregoing, together, an
“Alternative Transaction”); (viii) file with the Bankruptcy Court and obtain
entry of an order approving this Support Agreement and its assumption by the
Company, which order shall be in form and substance satisfactory to the
Requisite Investors; (ix) file with the Bankruptcy Court and obtain entry of an
order approving the Backstop Commitment Agreement, which order shall be in form
and substance satisfactory to the Requisite Investors; (x) not to take any
action or make any filing or commencing any action challenging the validity,
enforceability, perfection or priority of or seeking avoidance of the liens
securing the obligations of the Second Lien Notes, or otherwise seeking to
restrict the rights of holders of the Second Lien Notes, other than as expressly
contemplated by the Restructuring or herein; and (xi) subject to entry of the
BCA Approval Order (as defined in the Term Sheet) and regardless of whether the
Restructuring is consummated, pay all reasonable, actual and documented fees and
expenses, incurred prior to the Termination Date of Akin Gump

 

- 3 -



--------------------------------------------------------------------------------

  Strauss Hauer & Feld LLP, Lazard Frères & Co. LLC, Milbank, Tweed, Hadley &
McCloy LLP and Houlihan Lokey Capital, Inc. (and each other party set forth in
the Expense Reimbursement section of the Term Sheet) incurred pursuant to their
respective representation of the Apollo Entities and Consenting Noteholders in
connection with the Restructuring and any ancillary efforts related thereto, in
accordance with the terms of the fee arrangements agreed between the Company and
each such advisor. For purposes of the Support Agreement, “Requisite Investors”
shall have the meaning ascribed to that term in the Term Sheet; provided,
further, that such defined term for purposes herein and the Term Sheet may not
be modified or amended in any manner without the consent of the Apollo Entities
and each Consenting Noteholder that was an original signatory hereto, still
holding a Backstop Commitment as of such date of amendment. Further, for
purposes herein (and the Term Sheet) the modifying phrase “original signatory
hereto,” “original party hereto” or any such similar or corollary phrase means a
Consenting Noteholder or an Apollo Entity, as the case may be, that executed
this Support Agreement on or prior to the Effective Date.

 

  (b)

Obligations of Apollo Entities and Consenting Noteholders. Until the Termination
Date, each Apollo Entity and Consenting Noteholder, severally and not jointly,
in its capacity as a holder of Second Lien Notes, or in any other capacity,
hereby agrees to: (i) when, and to the extent, solicited, and subject to the
acknowledgements set forth in Section 7 hereof, vote all Second Lien Notes, or
any other Holdings (as defined below), now or hereafter beneficially owned by
such holder or for which such holder now or hereafter serves as the nominee,
investment manager or advisor for beneficial holders, if applicable, and for
which such holder has voting power, in favor of the Plan and not change or
withdraw (or cause to be changed or withdrawn) such vote; (ii) not object to, or
support any other person’s efforts to oppose or object to, in each case,
directly or indirectly, confirmation of the Plan, this Support Agreement, the
Restructuring or any of the transactions contemplated herein; (iii) not object
to, directly or indirectly, the “first day” motions and other motions consistent
with this Support Agreement and the Term Sheet, filed by the Company in
furtherance of the Restructuring, including motions to preserve or extend
exclusivity to dates consistent with the dates provided for in Section 2.1
hereof, if applicable; (iv) refrain from taking any action that is materially
inconsistent with, or that would materially delay or impede approval,
confirmation or consummation of the Restructuring or the Plan, or that is
otherwise inconsistent with the terms of this Support Agreement and the Term
Sheet or any of the transactions contemplated herein; and (v) not, directly or
indirectly, propose, support, solicit, encourage, initiate or participate in any
offer or proposal from, or enter into any agreement with, any person or entity
concerning any actual or proposed Alternative Transaction. Notwithstanding
anything else in this Support Agreement, in the event of a termination of this
Support

 

- 4 -



--------------------------------------------------------------------------------

  Agreement for any reason, each Plan Support Party shall have the right to
withdraw any vote in support of the Plan in its sole and absolute discretion and
the Company agrees that it shall not oppose such withdrawal or revocation.

 

  (c) Obligations of Each of the Parties. Until the Termination Date, the
Company and the Plan Support Parties, severally and not jointly, agree: (i) to
support and consummate the Restructuring contemplated by the Term Sheet and all
of the transactions contemplated herein, including the Company’s filing of the
Chapter 11 Cases and granting of a first priority priming lien on its existing
and after-acquired assets pursuant to the terms of the DIP Facility (as defined
below); (ii) to negotiate in good faith each of the definitive agreements,
documents, motions and other pleadings referenced in, or reasonably necessary or
desirable to effectuate the transactions contemplated by, the Term Sheet, which
may include, without limitation, the Plan, the Disclosure Statement, a DIP
Facility, an exit term loan and exit revolving credit agreement, the Backstop
Commitment Agreement, subscription agreement, rights offering procedures and all
motions, including but not limited to the “first-days,” and the Disclosure
Statement motion, all of which shall be in form and substance satisfactory in
their discretion to the Requisite Investors, and shall be consistent in all
respects with and incorporate, as applicable, the terms of the Term Sheet
(collectively, as amended, modified or supplemented, the “Definitive
Documentation;” all such Definitive Documentation to be acceptable to the
Requisite Investors); (iii) to timely deliver drafts of all such Definitive
Documentation such that the other Parties shall have sufficient time to review
and provide comments on the same; and (iv) not to take any action that would
interfere with, delay, or postpone the effectuation of the Restructuring
contemplated by this Support Agreement and the Term Sheet, including the
approval of the Disclosure Statement and the confirmation and consummation of
the Plan.

Section 2. Termination Events.

 

2.1 Noteholder Termination Events.

The occurrence of any of the following shall be a “Noteholder Termination
Event”:

 

  (a) 11:59 p.m. (Prevailing New York City Time) on April 13, 2014, unless prior
thereto the Chapter 11 Cases have commenced;

 

  (b) three (3) calendar days after the date of the commencement of the Chapter
11 Cases (the “Petition Date”), unless prior thereto the Bankruptcy Court has
entered an interim order, in form and substance mutually satisfactory to the
Company and the Requisite Investors, authorizing the Company to enter into the
DIP Facility and use cash collateral, and scheduling a final hearing with
respect to such matters;

 

- 5 -



--------------------------------------------------------------------------------

  (c) 11:59 p.m. (prevailing New York City time) on April 28, 2014, if the
Backstop Commitment Agreement is not executed and filed with the Bankruptcy
Court before such time and date;

 

  (d) sixty (60) calendar days after the Petition Date, unless prior thereto the
Bankruptcy Court has entered a final order, in form and substance mutually
satisfactory to the Company and the Requisite Investors , authorizing the
Company to enter into the DIP Facility and use cash collateral;

 

  (e) sixty (60) calendar days after the Petition Date, unless prior thereto the
Bankruptcy Court has entered an order or orders, in form and substance mutually
satisfactory to the Company and the Requisite Investors, authorizing and
approving (i) this Support Agreement and its assumption by the Company, (ii) the
Backstop Commitment Agreement and (iii) procedures with respect to the Rights
Offering;

 

  (f) seventy five (75) calendar days after the Petition Date, unless prior
thereto the Bankruptcy Court has entered a final order, in form and substance
mutually satisfactory to the Company and the Requisite Investors, approving the
Disclosure Statement;

 

  (g) seventy five (75) calendar days after the Petition Date, unless prior
thereto, the amendment to the SSA, as set forth in the Term Sheet, is agreed;

 

  (h) one hundred twenty (120) calendar days after the Petition Date, unless
prior thereto the Bankruptcy Court has entered a final order, in form and
substance mutually satisfactory to the Company and the Requisite Investors,
approving the Plan (the “Confirmation Order”);

 

  (i) one hundred eighty (180) calendar days from the Petition Date, unless
prior thereto the effective date for the Plan has occurred and the Rights
Offering has been consummated;

 

  (j) the Backstop Commitment Agreement is terminated in accordance with its
terms;

 

  (k) the occurrence of any material breach of this Support Agreement by the
Company (to the extent not otherwise cured or waived in accordance with the
terms hereof), including any action by the Company that is inconsistent with the
Company’s obligations pursuant to Section 1.1 hereof;

 

- 6 -



--------------------------------------------------------------------------------

  (l) one or more of the Apollo Entities materially breaches its obligations
herein or one or more of the Consenting Noteholders materially breaches its
obligations herein, such that the non-breaching Consenting Noteholders and the
non-breaching Apollo Entities at any time hold collectively less than 66 and
2/3% of the principal amount of all Second Lien Notes;

 

  (m) the amendment or modification of the Support Agreement, the DIP Facility,
the Backstop Commitment Agreement, the Rights Offering procedures, the Plan, the
Disclosure Statement or any documents related to the Plan, notices, exhibits or
appendices, or any of the Definitive Documentation, without the consent of the
Requisite Investors;

 

  (n) the occurrence of (i) an Event of Default under the DIP Facility (that is
not otherwise cured or waived in accordance with the terms thereof) or (ii) an
acceleration of the obligations or termination of commitments under the DIP
Facility, cash collateral order entered in the Chapter 11 Cases;

 

  (o) any of the orders approving the Support Agreement, the DIP Facility
(including the use of cash collateral), the Backstop Commitment Agreement, the
Rights Offering procedures, the Plan or the Disclosure Statement, or the
Confirmation Order are reversed, stayed, dismissed, vacated or reconsidered or
modified or amended without the consent of the Requisite Investors or a motion
for reconsideration, reargument or rehearing is granted;

 

  (p) any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in the Term Sheet or any of the Definitive Documentation in a way
that cannot be reasonably remedied by the Company subject to the satisfaction of
the Requisite Investors;

 

  (q) any of the Chapter 11 Cases shall be dismissed or converted to a chapter 7
case, or a chapter 11 trustee with plenary powers, or an examiner with enlarged
powers relating to the operation of the businesses of the Company (powers beyond
those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) shall be
appointed in any of the Chapter 11 Cases or the Company shall file a motion or
other request for such relief; and

 

  (r) a filing by the Company of any motion, application or adversary proceeding
challenging the validity, enforceability, perfection or priority of or seeking
avoidance of the liens securing the obligations referred to in the Second Lien
Indenture or the documents related thereto or, other than as contemplated by the
Restructuring, any other cause of action against and/or seeking to restrict the
rights of holders of Second Lien Notes in their capacity as such, or the
prepetition liens securing the Second Lien Notes (or if the Company supports any
such motion, application or adversary proceeding commenced by any third party or
consents to the standing of any such third party).

 

- 7 -



--------------------------------------------------------------------------------

2.2 Company Termination Events.

The occurrence of any of the following shall be a “Company Termination Event”
and together with any Noteholder Termination Event, a “Termination Event”:

 

  (a) one or more of the Apollo Entities materially breaches its obligations
herein or one or more of the Consenting Noteholders materially breaches its
obligations herein, such that the non-breaching Consenting Noteholders and the
non-breaching Apollo Entities at any time hold collectively less than 66 2/3 %
of the principal amount of all Second Lien Notes;

 

  (b) 11:59 p.m. prevailing New York City time) on April 28, 2014, if the
Backstop Commitment Agreement is not executed and filed with the Bankruptcy
Court before such time and date;

 

  (c) any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the Restructuring
contemplated in the Term Sheet or any of the Definitive Documentation in a way
that cannot be remedied by the Company subject to the satisfaction of the
Requisite Investors; and

 

  (d) one hundred eighty (180) calendar days from the Petition Date, unless
prior thereto the effective date for the Plan has occurred and the Rights
Offering has been consummated.

 

2.3 Consensual Termination.

In addition to any termination event otherwise set forth herein, this Support
Agreement shall terminate effective upon a written agreement of the Company and
the Requisite Investors to terminate this Support Agreement.

 

2.4 Termination Event Procedures.

 

  (a) Company Termination Event Procedures. Upon the occurrence of any Company
Termination Event, the termination of this Support Agreement shall be effective
upon delivery of written notice to counsel to each of the Plan Support Parties
(that were original signatories hereto) by the Company (the date of the
effectiveness of such termination, the “Company Termination Date”).

 

- 8 -



--------------------------------------------------------------------------------

  (b) Noteholder Termination Event Procedures. Upon the occurrence of a
Noteholder Termination Event, this Support Agreement shall terminate
automatically without further action or notice by any party(the “Noteholder
Termination Date”), unless (i) with respect to a Termination Event in
Section 2.1(i) the Requisite Investors waive such Noteholder Termination Event
in writing within seven days of the occurrence of such Noteholder Termination
Event, provided further that any party that does not provide such waiver shall
be deemed to be a Non-Consenting Investor who has elected to withdraw its
Backstop Commitment in accordance with the terms and conditions set forth in the
Term Sheet and shall be treated as such for all purposes, (ii) with respect to a
Termination Event in Section 2.1(g) Consenting Noteholders holding a majority of
all Second Lien Notes held by all Consenting Noteholders on the Effective Date
waive such Noteholder Termination Event within three (3) days of its occurrence
and (iii) with respect to any other Noteholder Termination Event, the Requisite
Investors waive such Noteholder Termination Event within three days of its
occurrence; provided, further, that with respect to any termination under
section 2.1(l), only each non-breaching Apollo Entity and non-breaching
Consenting Holders holding a majority of all Second Lien Notes by dollar amount
held by all Consenting Noteholders on the Effective Date can waive such
Noteholder Termination Event in writing within three days of its occurrence and
any breaching Apollo Entity or breaching Consenting Noteholder shall be
disregarded for such purposes. The automatic stay arising pursuant to section
362 of the Bankruptcy Code shall be deemed waived or modified for purposes of
providing notice, if any, hereunder. Except as otherwise provided herein, upon
termination of this Support Agreement, the Parties shall be released from their
respective commitments, undertakings and agreements under or related to this
Support Agreement and shall have the rights and remedies that they would have
had and shall be entitled to take all actions that they would have been entitled
to take had they not entered into this Support Agreement. For the avoidance of
doubt, the Company hereby represents and warrants that (i) it is a sophisticated
party with respect to the transactions described herein and in the Term Sheet
and is capable of evaluating the merits and risks of the transactions, making an
informed decision with respect thereto, and evaluating properly the terms and
conditions of the transactions and in each case has done so with the assistance
of counsel, (ii) in consideration for the promises and mutual covenants and
agreements set forth herein, including, without limitation, the waiver of the
automatic stay, each of the Plan Support Parties has consented to the other
transactions as contemplated hereby, (iii) it has been represented and advised
by legal and financial advisors in connection with the transactions described
herein and in the Term Sheet, has independently and without reliance upon the
Plan Support Parties or any officer, employee, agent, or representative thereof,
and based on such information as the Company has deemed appropriate, made its
own analysis and decision to enter into this Support Agreement, and has entered
into this Support Agreement voluntarily and of its own choice

 

- 9 -



--------------------------------------------------------------------------------

  and not under coercion or duress, (iv) enforcement of this Support Agreement
will further the legitimate public policy of encouraging consensual out of court
restructurings and settlements, and (v) the Plan Support Parties would suffer
substantial prejudice if the waiver of the automatic stay is not enforced.

 

2.5 Limitation on Termination.

Except with respect to a termination pursuant to section 3 below, no occurrence
shall constitute a Termination Event if such occurrence is principally the
result of the action or omission of the Party seeking to terminate this Support
Agreement.

Section 3. The Company’s Fiduciary Obligations.

Notwithstanding anything to the contrary herein, (a) nothing herein requires the
Company or its board of directors or officers to breach any fiduciary
obligations they have under applicable law; and (b) to the extent that such
fiduciary obligations, upon advice from external counsel, require the Company or
its board of directors to terminate the Company’s obligations under this Support
Agreement and the Term Sheet, the Company may do so, upon advice from external
counsel, without incurring any liability to any Plan Support Party under this
Support Agreement or the Term Sheet. In the event that the Company or its board
of directors determine that their fiduciary duties require the Company to
terminate this Support Agreement, the Company shall provide five (5) business
days written notice to the respective counsel to the Plan Support Parties (that
were original signatories hereto). Upon termination of this Agreement pursuant
to this Section 3, all obligations of each Plan Support Party hereunder shall
immediately terminate without further action or notice.

Section 4. Conditions Precedent to Support Agreement.

The obligations of the Parties and the effectiveness of the Support Agreement
are subject to the execution and delivery of signature pages for this Support
Agreement by (i) the Company, (ii) Apollo Entities and (iii) Consenting
Noteholders that collectively hold, with the Apollo Entities, no less than 66
2/3% of the aggregate principal amount of the Second Lien Notes (the date upon
which such condition is satisfied, the “Effective Date”).

Section 5. Representations, Warranties and Covenants.

 

5.1 Power and Authority.

Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party, that, as of the date of this
Support Agreement, (i) such Party has and shall maintain all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Support Agreement and to carry out the transactions contemplated
by, and perform its respective obligations under this Support Agreement and
(ii) the execution and delivery of this Support Agreement and the performance of
its obligations hereunder have been duly authorized by all necessary action on
its part.

 

- 10 -



--------------------------------------------------------------------------------

5.2 Enforceability.

Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party, that this Support Agreement
is its legally valid and binding obligation, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws limiting creditors’ rights generally or by
equitable principles relating to enforceability or ruling of the Bankruptcy
Court.

 

5.3 Governmental Consents.

Each Plan Support Party, severally and not jointly, represents, warrants and
covenants to the Company, and the Company, jointly and severally, represents,
warrants and covenants to each Plan Support Party that, as of the date of this
Support Agreement, its execution, delivery, and performance of this Support
Agreement does not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with, or by, any
Federal, state, or other governmental authority or regulatory body, except
(i) any of the foregoing as may be necessary and/or required for disclosure by
the Securities and Exchange Commission and applicable state securities or “blue
sky” laws, (ii) any of the foregoing as may be necessary and/or required in
connection with the Chapter 11 Cases, including the approval of the Disclosure
Statement and confirmation of the Plan, (iii) filings of amended certificates of
incorporation or articles of formation or other organizational documents with
applicable state authorities, and other registrations, filings, consents,
approvals, notices, or other actions that are reasonably necessary to maintain
permits, licenses, qualifications, and governmental approvals to carry on the
business of the Company, and (iv) any other registrations, filings, consents,
approvals, notices, or other actions, the failure of which to make, obtain or
take, as applicable, would not be reasonably likely, individually or in the
aggregate, to materially delay or materially impair the ability of any Party
hereto to consummate the transactions contemplated hereby.

 

5.4 Ownership.

Each Apollo Entity and Consenting Noteholder, severally and not jointly,
represents, warrants and covenants to the Company that, without limiting the
ability to sell, transfer or assign the Notes, any obligations under the ABL
Facility or Cash Flow Facility, or any other claims against or interests in the
Company (collectively, the “Holdings”), subject to Section 8 below, (i) such
Party is the legal and beneficial owner of the Holdings in the principal amounts
indicated on such Party’s signature page hereto, or has and shall maintain the
power and authority to bind the legal and beneficial owner(s) of such Holdings
to the terms of this Support Agreement, (ii) such Party (x) has and shall
maintain full power and authority to vote on and consent to or (y) has received
direction from the party having full power and authority to vote on and consent
to such

 

- 11 -



--------------------------------------------------------------------------------

matters concerning its pro rata share of the Holdings and to exchange, assign
and transfer such Holdings, and (iii) other than pursuant to this Support
Agreement, such Holdings are and shall continue to be free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition, or
encumbrances of any kind, that would materially and adversely affect in any way
such Party’s performance of its obligations contained in this Support Agreement.

 

5.5 Other Support Agreements.

Without limiting the Company’s obligations hereunder, until the Termination
Date, the Company shall not enter into any other restructuring support agreement
related to a partial or total restructuring of the Company’s obligations unless
such support agreement is consistent in all respects with the Term Sheet and is
acceptable to the Requisite Investors.

Section 6. Liability

 

6.1 Remedies.

It is understood and agreed by each of the Parties that any breach of this
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief, without the
necessity of posting a bond, for any such breach. The Company and the Plan
Support Parties agree that for so long as the Company and the Plan Support
Parties have not taken any action to prejudice the enforceability of this
Support Agreement (including without limitation, alleging in any pleading that
this Support Agreement is unenforceable), and have taken such actions as are
reasonably required or desirable for the enforcement hereof, then the Company
and the Plan Support Parties shall have no liability for damages hereunder in
the event a court determines that this Support Agreement is found by a court of
competent jurisdiction, on a final and non-appealable basis, not enforceable.

 

6.2 Limitation on Liability.

Notwithstanding anything that may be expressed or implied in this Support
Agreement, and notwithstanding the fact that certain of the Parties may be
partnerships or limited liability companies, each Party hereto covenants, agrees
and acknowledges that no recourse under this Support Agreement or any documents
or instruments delivered in connection with this Agreement shall be had against
any Party’s affiliates, or any of such Party’s affiliates or respective former,
current or future direct or indirect equity holders, controlling persons,
stockholders, directors, officers, employees, agents, members, managers, general
or limited partners or assignees (each a “Related Party” and collectively, the
“Related Parties”) in each case other than the Parties and each of their
respective successors and permitted assignees under this Support Agreement,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue

 

- 12 -



--------------------------------------------------------------------------------

of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any of the Related Parties, as such, for any obligation or liability
of any Party under this Support Agreement or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of such obligations or liabilities or their creation; provided, however,
nothing in this Section 6.2 shall relieve or otherwise limit the liability of
any Party hereto or any of their respective successors or permitted assigns, for
any breach or violation of its obligations under such contracts. For the
avoidance of doubt, prior to the Effective Date, none of the Parties will have
any recourse, be entitled to commence any proceeding or make any claim under
this Support Agreement or in connection with the transactions contemplated
hereby except against any of the Parties, as applicable. The limitation on
liability provision in this Section 6.2 shall survive the termination of this
Support Agreement.

Section 7. Acknowledgement.

This Support Agreement and the Term Sheet and transactions contemplated herein
and therein are the product of negotiations among the Parties, together with
their respective representatives. Notwithstanding anything herein to the
contrary, this Support Agreement is not, and shall not be deemed to be, (i) a
solicitation of votes for the acceptance of the Plan or any Chapter 11 plan for
the purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise or
(ii) an offer for the purchase, sale, exchange, hypothecation, or other transfer
of securities for purposes of the Securities Act of 1933 and the Securities
Exchange Act of 1934. Notwithstanding anything herein to the contrary, the
Company will not solicit acceptances of the Plan from any Plan Support Party
until such Plan Support Party has been provided with a Disclosure Statement
approved by the Bankruptcy Court.

Section 8. Miscellaneous Terms.

 

8.1 Assignment; Transfer Restrictions.

 

  (a) Each Plan Support Party hereby agrees, severally and not jointly, for so
long as this Support Agreement shall remain in effect, not to sell, assign,
transfer, hypothecate or otherwise dispose of (including by participation) any
Holdings unless, as a condition precedent to any such transaction, the
transferee thereof executes and delivers a Joinder (as defined in Section 8.1(c)
hereof) to the Company and the Plan Support Parties within three (3) business
days of the execution of an agreement (or trade confirmation) in respect of the
relevant transfer. Upon execution of a Joinder, the transferee shall be deemed
to be a Plan Support Party for purposes of this Support Agreement, except as
otherwise set forth or limited herein.

 

  (b) Any sale, assignment, transfer, hypothecation or other disposition
(including by participation) of any Holdings that does not comply with the
procedures set forth in subsection 8.1(a) hereof shall be deemed void ab initio.

 

- 13 -



--------------------------------------------------------------------------------

  (c) Any person that receives or acquires Holdings pursuant to a sale,
assignment, transfer, hypothecation or other disposition (including by
participation) of such Holdingsby a Plan Support Party hereby agrees to be bound
by all of the terms of this Support Agreement (as the same may be hereafter
amended, restated or otherwise modified from time to time) (a “Joining Party”)
by executing and delivering a joinder in the form of Exhibit B hereto (the
“Joinder”). The Joining Party shall thereafter be deemed to be a Party for all
purposes under this Support Agreement, except as otherwise set forth or limited
herein.

 

  (d) With respect to the Holdings any Joining Party upon consummation of the
sale, assignment, transfer, hypothecation or other disposition (including by
participation) of such Holdings, the Joining Party hereby makes the
representations and warranties of the Apollo Entities or Consenting Noteholders,
as applicable, set forth in Section 5 hereof to the Company.

 

  (e) This Support Agreement shall in no way be construed to preclude any Plan
Support Party from acquiring additional Holdings; provided that any such
Holdings shall automatically be deemed to be subject to the terms of this
Support Agreement.

 

8.2 No Third Party Beneficiaries.

Unless expressly stated herein, this Support Agreement shall be solely for the
benefit of the Company and each Plan Support Party. No other person or entity
shall be a third party beneficiary.

 

8.3 Entire Agreement.

This Support Agreement, including exhibits and annexes hereto, constitutes the
entire agreement of the Parties with respect to the subject matter of this
Support Agreement, and supersedes all other prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Support Agreement; provided, however, that any
confidentiality agreement executed by any Party shall survive this Support
Agreement and shall continue in full force and effect, subject to the terms
thereof, irrespective of the terms hereof; provided further, that nothing in
this Support Agreement shall affect, impair or supercede either the Backstop
Commitment Agreement.

 

8.4 Counterparts.

This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by email or facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

- 14 -



--------------------------------------------------------------------------------

8.5 Settlement Discussions.

This Support Agreement and the Term Sheet are part of a proposed settlement of
disputes among the Parties hereto. Nothing herein shall be deemed to be an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement or in
connection with the confirmation of the Plan.

 

8.6 Reservation of Rights.

 

  (a) Except as expressly provided in this Support Agreement or in any
applicable confidentiality agreement, nothing herein is intended to, does or
shall be deemed in any manner to limit (i) the ability of a Plan Support Party
to consult with other Plan Support Parties or the Company, (ii) the rights of a
Plan Support Party to be heard as a party in interest in the Chapter 11 Cases,
or (iii) the rights of a Plan Support Party to defend against any objection to,
or estimation of, any of its Holdings, in each case so long as such
consultation, appearance or defense is consistent with the Plan Support Party’s
obligations under this Support Agreement.

 

  (b) If the transactions contemplated by this Support Agreement and in the Term
Sheet are not consummated as provided herein, if a Termination Date occurs, or
if this Support Agreement, or a Party’s obligations under this Support
Agreement, is otherwise terminated for any reason, each Party fully reserves any
and all of its respective rights, remedies and interests (if any) under the ABL
Facility, the Cash Flow Facility, the Indentures, the Notes, any other relevant
Holdings, applicable law and in equity.

 

8.7 Governing Law; Waiver of Jury Trial.

 

  (a) The Parties waive all rights to trial by jury in any jurisdiction in any
action, suit, or proceeding brought to resolve any dispute between the Parties
arising out of this Support Agreement, whether sounding in contract, tort or
otherwise.

 

  (b)

This Support Agreement shall be governed by and construed in accordance with the
laws of the State of New York and without regard to any conflicts of law
provision or principle that would require or permit the application of the law
of any other jurisdiction. By its execution and delivery of this Support
Agreement, each Party hereby irrevocably and unconditionally agrees for itself
that, subject to Section 8.7(c) hereof, any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Support Agreement or for

 

- 15 -



--------------------------------------------------------------------------------

  recognition or enforcement of any judgment rendered in any such action, suit
or proceeding, may be brought in any federal court of competent jurisdiction in
New York County, State of New York, and by execution and delivery of this
Support Agreement, each of the Parties hereby irrevocably accepts and submits
itself to the nonexclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit or proceedings.

 

  (c) Notwithstanding the foregoing, if the Chapter 11 Cases are commenced,
nothing in Sections 8.7(a) or (b) hereof shall limit the authority of the
Bankruptcy Court to hear any matter related to or arising out of this Support
Agreement.

 

8.8 Successors.

This Support Agreement is intended to bind the Parties and inure to the benefit
of the Plan Support Parties and the Company and each of their respective
successors, assigns, heirs, executors, administrators and representatives;
provided, however, that nothing contained in this Section 8.8 shall be deemed to
permit any transfer, tender, vote or consent, of any claims or interests other
than in accordance with the terms of this Support Agreement.

 

8.9 Relationship Among Plan Support Parties

Notwithstanding anything herein to the contrary, the duties and obligations of
the Plan Support Parties under this Support Agreement shall be several, not
joint. Furthermore, it is understood and agreed that no Plan Support Party, by
virtue of executing this Support Agreement, has any duty of trust or confidence
or any fiduciary obligation in any form with or to any other Plan Support Party,
and there are no commitments among or between them. For the avoidance of doubt,
notwithstanding anything to the contrary herein, no Consenting Noteholder or
Apollo Entity, each in their respective capacity as such, shall have fiduciary
obligations of any kind to any other Consenting Noteholder, any holder of Notes,
or Apollo Entity or other Plan Support Party or the Company. In this regard, it
is understood and agreed that any Plan Support Party may trade in the loans,
Notes or other debt or equity securities of, or any other claims against or
interests in, the Company without the consent of the Company or any other Plan
Support Party, subject to applicable securities laws and Section 8.1 hereof. No
Plan Support Party shall have any responsibility for any such trading by any
other entity by virtue of this Support Agreement. No prior history, pattern or
practice of sharing confidences among or between Plan Support Parties shall in
any way affect or negate this understanding and agreement.

 

8.10 Acknowledgment of Counsel.

Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support Agreement.
Accordingly,

 

- 16 -



--------------------------------------------------------------------------------

any rule of law or any legal decision that would provide any Party with a
defense to the enforcement of the terms of this Support Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived. The provisions of this Support Agreement shall be interpreted
in a reasonable manner to effect the intent of the parties hereto. No Party
shall have any term or provision construed against such Party solely by reason
of such Party having drafted the same.

 

8.11 Amendments, Modifications, Waivers.

 

  (a) Except as otherwise specified herein, this Support Agreement (including,
without limitation, the Term Sheet) may only be modified, amended or
supplemented, and any of the terms thereof may only be waived, by an agreement
in writing signed by each of the Company and the Requisite Investors; provided
further that any modification, amendment, supplement or waiver with respect to
Section 2.1 (g) shall require an agreement in writing signed only by the Company
and Consenting Noteholders that hold a majority of all Second Lien Notes by
amount that were held by all Consenting Noteholders on the Effective Date;
provided, further, that any modification, amendment, supplement or waiver with
respect to sections 2.1(l) or 2.2(a) shall require the agreement of the Company,
each non-breaching Apollo Entity and non-breaching Consenting Holders holding a
majority of all Second Lien Notes by dollar amount held by all Consenting
Noteholders on the Effective Date and any breaching Apollo Entity or breaching
Consenting Noteholder shall be disregarded for such purposes; provided, further,
that if the modification, amendment, supplement or waiver at issue adversely
impacts the treatment or rights of any Consenting Noteholder differently than
other Consenting Noteholders, the agreement in writing of such Consenting
Noteholder whose treatment or rights are adversely impacted in a different
manner than other Consenting Noteholders shall also be required for such
modification, amendment, supplement, or waiver to be effective.

 

  (b) Notwithstanding anything to the contrary herein, to the extent that a Plan
Support Party’s commitments under the Backstop Commitment are terminated and
such party disposes of all of its Second Lien Notes in accordance with the terms
and conditions herein then it shall be deemed released from any and all
obligations under this Support Agreement and the Backstop Commitment Agreement.

 

  (c) Notwithstanding anything to the contrary herein, if one or more
Non-Consenting Investors elects to withdraw from the Backstop Commitment in
accordance with the Term Sheet, then such Non-Consenting Investor(s) shall no
longer be a party to the Backstop Commitment Agreement or the Restructuring
Support Agreement and shall be released from any and all obligations herein and
therein

 

- 17 -



--------------------------------------------------------------------------------

8.12 Severability of Provisions.

If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.

 

8.13 Notices.

Unless otherwise set forth herein, all notices and other communications required
or permitted hereunder shall be in writing and shall be deemed given when:
(a) delivered personally or by overnight courier to the applicable addresses set
forth below; or (b) sent by facsimile transmission or email to the parties
listed below with a confirmatory copy delivered by overnight courier.

If to the Company, to:

 

Momentive Performance Materials Inc. 260 Hudson River Road Waterford, New York
12188 Attention:   Douglas A. Johns, Esq. Telecopy:   (614) 225-4127 E-mail:  
Douglas.Johns@momentive.com with a copy to (for informational purposes only):
Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019
Attention:   Matthew Feldman, Esq.   Rachel C. Strickland, Esq.   Jennifer J.
Hardy, Esq. Telecopy:   (212) 728-8111 E-mail:   mfeldman@willkie.com  
rstrickland@willkie.com   jhardy2@willkie.com

If to any Consenting Noteholder, to the email address set forth on its signature
page, with a copy to (for informational purposes only):

 

Milbank, Tweed, Hadley & McCloy LLP 1 Chase Manhattan Plaza New York, New York
10005 Attention:   Dennis F. Dunne, Esq.   Samuel A. Khalil, Esq.   Eric K.
Stodola, Esq. Telecopy:   (212) 822-5770 E-mail:   ddunne@milbank.com  
skhalil@milbank.com   estodola@milbank.com

 

- 18 -



--------------------------------------------------------------------------------

If to any Apollo Entity, to the email address set forth on its signature page,
with a copy to (for informational purposes only):

 

Akin Gump Strauss Hauer & Feld LLP One Bryant Park New York, New York 10005
Attention:   Ira S. Dizengoff, Esq.   Philip C. Dublin, Esq. Telecopy:  
(212) 872-1002 E-mail:   idizengoff@akingump.com   pdublin@akingump.com

 

8.14 Disclosure of Consenting Noteholder and Apollo Entity Information

Unless required by applicable law or regulation, the Company and each Plan
Support Party agrees to keep confidential the amount of all Holdings in the
Company held (beneficially or otherwise) by any Consenting Noteholder and any
Apollo Entity absent the prior written consent of such Consenting Noteholder or
Apollo Entity; and if such announcement or disclosure is so required by law or
regulation, the Company shall provide each Consenting Noteholder and Apollo
Entity with advanced notice of the intent to disclose and shall afford each of
the Consenting Noteholders or Apollo Entity a reasonable opportunity to (i) seek
a protective order or other appropriate remedy or (ii) review and comment upon
any such announcement or disclosure prior to the Company making such
announcement or disclosure. If the Company determines that it is required to
attach a copy of this Support Agreement to any document in connection with the
Restructuring, it will redact any reference to a specific Consenting Noteholder
or Apollo Entity and such holder’s holdings. The foregoing shall not prohibit
the Company from disclosing the aggregate claims or interests of all Consenting
Noteholders and Apollo Entities as a group. The Company’s obligations under this
Section 8.14 shall survive termination of this Support Agreement.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
MOMENTIVE PERFORMANCE MATERIALS INC.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Juniper Bond Holdings I LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Juniper Bond Holdings II LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Juniper Bond Holdings III LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary

 

- 20 -



--------------------------------------------------------------------------------

Juniper Bond Holdings IV LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials China SPV Inc.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials Quartz, Inc.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials South America Inc.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials USA Inc.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials Worldwide Inc.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary

 

- 21 -



--------------------------------------------------------------------------------

MPM Silicones, LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 1

Juniper Bond Holdings I LLC

Juniper Bond Holdings II LLC

Juniper Bond Holdings III LLC

Juniper Bond Holdings IV LLC

Momentive Performance Materials China SPV Inc.

Momentive Performance Materials Quartz, Inc.

Momentive Performance Materials South America Inc.

Momentive Performance Materials USA Inc.

Momentive Performance Materials Worldwide Inc.

MPM Silicones, LLC

 



--------------------------------------------------------------------------------

EXHIBIT A

TERM SHEET

 



--------------------------------------------------------------------------------

EXECUTION COPY

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.

TERM SHEET

This term sheet (this “Term Sheet”) is not an offer or a solicitation with
respect to any securities of Momentive Performance Materials Holdings Inc.
(“Holdings”) or any of the Holdings’ subsidiaries or affiliates. Any such offer
or solicitation shall comply with all applicable securities laws and/or
provisions of title 11 of the United States Code (as amended, the “Bankruptcy
Code”).

This Term Sheet is provided in confidence in the nature of a settlement proposal
in furtherance of settlement discussions. Accordingly, this Term Sheet is
entitled to the protections of Rule 408 of the Federal Rules of Evidence and any
other applicable statutes or doctrines protecting the use or disclosure of
confidential information and information exchanged in the context of settlement
discussions. Further, nothing in this Term Sheet shall be an admission of fact
or liability or deemed binding on that certain ad hoc group (the “Ad Hoc Group”)
of holders of Second Lien Notes (as defined below) represented by Milbank,
Tweed, Hadley & McCloy LLP (“Milbank”) or any of its members or their respective
affiliates. Further, nothing in this Term Sheet shall be an admission of fact or
liability or deemed binding on Apollo Global Management, LLC or any of its
affiliates.

This Term Sheet is not binding and is subject to material change and is being
distributed for discussion purposes only. This Term Sheet is not a commitment to
provide financing or engage in any transaction. Moreover, the treatment set
forth in this Term Sheet remains subject to ongoing discussions.

Capitalized terms used in this Term Sheet but not defined herein shall have the
meanings set forth in the Restructuring Agreement to which this Term Sheet is
attached (such agreement, the “RSA”).

 

RIGHTS OFFERING

 

Term

  

Description

Rights Offering:   

This Term Sheet describes, among other things, the proposed rights offering (the
“Rights Offering”) for [    ]% of the shares (the “Rights Offering Shares”) of
New Common Stock (as defined below) issued and outstanding on the Effective Date
(as defined below) for an aggregate purchase price of $600 million (the “Rights
Offering Amount”) at a price per share (the “Per Share Price”) to be determined
using an enterprise value of $2.2 billion (the “Enterprise Value”) and the pro
forma restructured capital structure and applying a 15% discount (the “Discount
to Equity Value”) to the equity value thereto (after giving effect to the Rights
Offering).

 

The Rights Offering shall be implemented in connection with a plan of
reorganization in chapter 11 cases to be filed by Holdings and certain of its
affiliates (collectively, the “Debtors”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”), which plan of
reorganization shall be consistent with this Term Sheet and otherwise in form
and substance acceptable to the Requisite Investors (inclusive of the Plan
Supplement referred to below, the “Plan of Reorganization”).

 

The issuance of the Subscription Rights (as defined below) and the issuance of
shares of New Common Stock upon the exercise thereof shall be exempt from the
registration requirements of the securities laws as a result of section 1145 of
the Bankruptcy Code or Section 4(a)(2) of the Securities Act of 1933. A shelf
registration statement will be filed for the resale of such shares as described
in the section titled “Registration of New Common Stock” herein.



--------------------------------------------------------------------------------

Backstop Commitments:   

Subject to the terms of the Backstop Commitment Agreement (as defined below), in
connection with the Rights Offering, each Investor (as defined below) commits
(such commitment, the “Backstop Commitment”) to purchase (on a several and not
joint basis) the Rights Offering Shares (based on the Per Share Price) that are
not purchased by the Second Lien Noteholders (as defined below) as part of the
Rights Offering based initially on a percentage to be set forth in the Backstop
Commitment Agreement, which percentage shall be based on the amount of Second
Lien Notes (as defined below) held by such Investor relative to the aggregate
amount of Second Lien Notes held by all Investors on the date the RSA is
executed by the Investors (such percentage, the “Backstop Commitment
Percentage”). The amount of each Investor’s Backstop Commitment may be adjusted
in accordance with the terms herein.

 

Investors:   

The “Investors” (individually, an “Investor”) are the members of the Ad Hoc
Group and certain of their affiliates, and Apollo Global Management, LLC and
certain of its affiliated funds who hold Second Lien Notes (collectively,
“Apollo”).

 

All amounts payable to the Investors in their capacities as such for the
Backstop Commitment Premium (as defined below) shall be paid pro rata based on
the amount of their respective Backstop Commitments on the Effective Date.

 

Investor Consent:   

“Requisite Investors” means (a) members of the Ad Hoc Group holding at least a
majority of the aggregate Backstop Commitments provided by all members of the Ad
Hoc Group as of the date on which the consent of such members is solicited and
(b) Apollo; provided that in the case of a consent to changes in respect of the
Enterprise Value, the Discount to Equity Value, and the Backstop Commitment
Premium, in each case, solely with respect to the Rights Offering (the “Specific
Economic Terms”), “Requisite Investors” means solely members of the Ad Hoc Group
holding at least a majority of the aggregate of the Backstop Commitments
provided by all members of the Ad Hoc Group as of the date on which the consent
of such members is solicited.

 

If there is a change to a Specific Economic Term or to the maturity of the
Backstop Commitment, then any non-consenting Investor, including Apollo, if
applicable, (a “Non-Consenting Investor”) may elect, within 7 calendar days of
such change being made, to withdraw from its Backstop Commitment. If one or more
Non-Consenting Investors elect to withdraw from the Backstop Commitment, then
such Non-Consenting Investor(s) shall no longer be a party to the Backstop
Commitment Agreement or the RSA.

 

Each Investor that is a member of the Ad Hoc Group other than any Non-Consenting
Investors shall assume the Backstop Commitment(s) of any Non-Consenting
Investor(s) (on a pro rata basis based on the Backstop Commitments of all
Investors that are members of the Ad Hoc Group other than such Non-Consenting
Investor(s) at the time of such election to withdraw).

 

2



--------------------------------------------------------------------------------

New Common Stock:   

“New Common Stock” means the common stock to be issued by the reorganized
Company pursuant to the Plan of Reorganization and outstanding upon the
occurrence of the effective date of the Plan of Reorganization consistent with
the terms hereof (the “Effective Date”). At the option of the Requisite
Investors, the New Common Stock may be issued by Momentive Performance
Materials, Inc. (“MPM”), Holdings or a newly formed standalone entity, which is
unaffiliated with Momentive Specialty Chemicals Inc. (“MSC”) (other than on
account of any New Common Stock issued to Apollo pursuant to the Plan of
Reorganization) and of which the reorganized Company (or reorganized MPM if so
determined by the Requisite Investors) is a wholly owned subsidiary. In any
case, reorganized MPM, reorganized Holdings or the new holding entity (the
entity issuing the New Common Stock, the “Reorganized Company”) shall issue all
of its equity interests in accordance with the terms herein and such entity
shall directly or indirectly own 100% of each of the other Reorganized Debtors.

 

The Reorganized Company shall be a standalone entity that is unaffiliated with
MSC (other than on account of any New Common Stock issued to Apollo pursuant to
the Plan of Reorganization); provided, however, that the form of such entity
shall be satisfactory to the Requisite Investors and the Debtors.

 

Upon consummation of the Plan of Reorganization, shares of New Common Stock will
be issued (x) in connection with the Rights Offering, and (y) as distributions
to creditors under the Plan of Reorganization, plus such additional shares of
New Common Stock as may be required to be issued on the Effective Date in
connection with the payment of the Backstop Commitment Premium, and as
acceptable to the Requisite Investors, and in each case, only as specifically
set forth herein.

 

Implementation of the Rights Offering:   

The Debtors shall implement the Rights Offering through customary subscription
documentation and procedures that are in form and substance acceptable to the
Debtors and the Requisite Investors. The offering period for the Rights Offering
(the “Offering Period”) shall be acceptable to the Requisite Investors.

 

The number of shares of New Common Stock issued to the Investors pursuant to the
Backstop Commitments (the “Backstop Shares”) will be determined by the rights
agent (an agent appointed by the Debtors, and acceptable to the Requisite
Investors, to administer the Rights Offering) consistent with the terms hereof.

 

Subscription Rights for the Rights Offering will be exercisable during the
Offering Period by completing and returning to the rights agent the applicable
subscription form and paying the Per Share Price by wire transfer of immediately
available funds to an account designated by the rights agent prior to the
expiration of the Offering Period.

 

If the Rights Offering is terminated for any reason, the funded amounts will be
refunded to the applicable participant, without interest, as soon as practicable
following termination of the Rights Offering.

 

3



--------------------------------------------------------------------------------

  

The exercise of a Subscription Right will be irrevocable unless the Rights
Offering is not consummated by the date on which the Backstop Commitment
Agreement is terminated. There will be no oversubscription rights under the
Rights Offering.

 

Backstop Commitment Agreement:   

The Investors and the Debtors shall enter into an agreement, consistent with
this Term Sheet and otherwise in form and substance acceptable to the Requisite
Investors and the Debtors, setting forth the terms and conditions of the
Backstop Commitments (the “Backstop Commitment Agreement”).

 

Backstop Commitment Premium:   

The Debtors will pay the Investors a backstop premium equal to 5.0% of the
Rights Offering Amount, without application of the Discount to Equity Value,
which, so long as the Plan of Reorganization is consummated in accordance with
the terms hereof, shall be paid in New Common Stock (the “Backstop Commitment
Premium”), free and clear of all withholding or deduction for any applicable
taxes; provided, that to the extent the Backstop Commitment Agreement is
terminated in accordance with the terms thereof (other than as a result of a
breach thereof by the Investors), the Backstop Commitment Premium shall be paid
in cash.

 

The Backstop Commitment Premium (to the extent required to be paid in cash as
set forth above) and the Expense Reimbursement (as defined below) shall
constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code, by order of the Bankruptcy Court
entered within 60 days of the Petition Date (as defined below).

 

Expense Reimbursement:   

The Debtors will pay (i) the reasonable documented fees and expenses of the Ad
Hoc Group related to counsel, financial advisor, and consultants and other
professionals for specialized areas of expertise as circumstances warrant,
retained by the Ad Hoc Group, that have been and are incurred in connection with
negotiation, preparation and implementation of the Rights Offerings, the Plan of
Reorganization and any related efforts, (ii) the reasonable documented fees and
expenses of Apollo related to one counsel and one financial advisor, retained by
Apollo, that have been and are incurred solely with respect to Apollo’s capacity
as an Investor, and (iii) the reasonable documented fees and expenses of each
member of the Ad Hoc Group not to exceed $1 million in the aggregate for all
such members, including the reasonable documented fees and expenses of
professionals, including consultants, retained by each Investor, that have been
incurred prior to April 1, 2014, in connection with performing diligence with
respect to the Second Lien Notes (such payment obligations, collectively, the
“Expense Reimbursement”).

 

The Expense Reimbursement accrued through the date on which the BCA Approval
Order (as defined below) is entered shall be paid within one business day of
such date. Thereafter, the Expense Reimbursement shall be payable by the Debtors
as required by the Backstop Commitment Agreement.

 

Registration of New Common Stock:    As soon as reasonably practicable after the
Effective Date and in any event within 75 days of the Effective Date, the
Reorganized Company shall file, and shall use its reasonable best efforts to
cause to be declared effective as promptly as practicable, a registration
statement registering for resale all of the shares of

 

4



--------------------------------------------------------------------------------

  

New Common Stock issued to the Investors and the Second Lien Noteholders
pursuant to the Plan of Reorganization and the Rights Offering. The Reorganized
Company shall agree to use its reasonable best efforts to maintain continuously
an effective resale registration statement until the second anniversary of the
Effective Date.

 

On or following the second anniversary of the Effective Date, holders of not
less than 25% of the outstanding shares of New Common Stock shall have the right
to cause the Reorganized Company to file a registration statement registering
for an initial public offering of shares of New Common Stock held by such
Investors, to use its reasonable best efforts to consummate an initial public
offering of such New Common Stock and to use its reasonable best efforts to
cause the New Common Stock to be listed on the New York Stock Exchange or The
Nasdaq Global Market or any successor exchange.

 

On the Effective Date, the Debtors will provide registration rights, including
demand registration rights exercisable following the Reorganized Company’s IPO,
piggy-back registration rights and other customary rights, to each stockholder
that owns a minimum percentage of the outstanding New Common Stock or that
cannot sell all of its shares under Rule 144 of the Securities Act without
restriction in a single sale, subject to restrictions and conditions to be in
form and substance satisfactory to the Debtors and the Requisite Investors.

 

The number of demand registrations, the threshold and timing for exercising a
demand registration, holdback and blackout provisions and other customary terms
will be as negotiated between the Debtors and the Investors in connection with
the execution of the Backstop Commitment Agreement, which terms shall be
customary for this type of transaction and set forth in a term sheet attached to
the Backstop Commitment Agreement.

 

The Reorganized Company shall provide quarterly financials and hold quarterly
earnings calls.

 

The Debtors shall file as part of the Plan Supplement a form of registration
rights agreement (the “Registration Rights Agreement”), to which each holder of
New Common Stock receiving control or restricted securities will be a party,
governing such registration rights, which agreement shall be in form and
substance consistent with such term sheet and otherwise acceptable to the
Requisite Investors and the Debtors. The Registration Rights Agreement will
provide that no provision therein may be amended except in a written instrument
signed by the holders of 66 2/3% of the shares held by the stockholders who are
parties to the Registration Rights Agreement; provided, that the rights
described in the first two paragraphs of this section cannot be limited or
removed without the approval of (i) Apollo and (ii) holders of at least 50.1% of
the shares of New Common Stock not held by Apollo.

 

Transferability of Second Lien Note Claims:   

Second Lien Note Claims (as defined below) shall be freely transferable by the
Investors, subject to the terms and conditions of the RSA.

 

If any Investor (the “Transferring Investor”) transfers, directly or indirectly,
any Second Lien Note Claims, whether through a derivative instrument or

 

5



--------------------------------------------------------------------------------

 

otherwise, then each other Investor that is a member of the Ad Hoc Group (a
“Non-Transferring Investor”) may elect, within 5 business days of receipt of
written notice of such transfer, to assume its Assumable Share of the Assumable
Amount of the Transferring Investor’s Backstop Commitment. To the extent that
not all Non-Transferring Investors have elected to assume their Assumable Share
of the Assumable Amount, each Non-Transferring Investor that elected to assume
its Assumable Share of the Assumable Amount may elect to assume the remaining
portion of the Assumable Amount on a pro rata basis by amount of Backstop
Commitment at the time of such election with all other Non-Transferring
Investors so electing to assume such remaining portion. If, as a result of
Non-Transferring Investors assuming the Assumable Share of the Transferring
Investor’s Backstop Commitment, the Transferring Investor no longer has any
Backstop Commitment, then the Transferring Investor shall no longer be a party
to the Backstop Commitment Agreement.

 

Each Transferring Investor shall provide notice of all transfers and
acquisitions, whether direct or indirect, of Second Lien Note Claims, whether
through a derivative instrument or otherwise, made by it and the aggregate
principal amount of Second Lien Note Claims held by it immediately following
such transfer or acquisition to the Company, Milbank, Tweed, Hadley & McCloy
LLP, Houlihan Lokey Capital, Inc., Akin Gump Strauss Hauer & Feld LLP, and
Lazard Frères & Co. LLC, in each case, within 2 business days of the date of
such transfer or acquisition.

 

“Assumable Amount” means, with respect to any transfer of Second Lien Note
Claims by a Transferring Investor, an amount equal to the applicable Assumable
Percentage multiplied by such Transferring Investor’s Backstop Commitment.

 

“Assumable Percentage” means, with respect to any Transferring Investor, the
ratio (expressed as a percentage) of (i) an amount equal to the difference
between (A) the aggregate principal amount of Second Lien Note Claims held by
such Transferring Investor on the Measuring Date and (B) the aggregate principal
amount of Second Lien Note Claims held by such Transferring Investor immediately
following such transfer to (ii) the aggregate principal amount of Second Lien
Note Claims held by such Transferring Investor on the RSA Execution Date;
provided, however, that (x) if, following any transfer of Second Lien Note
Claims, a Transferring Investor holds more in aggregate principal amount of
Second Lien Note Claims than the Trigger Amount, then such ratio shall be 0% and
(y) if, following any transfer of Second Lien Note Claims, a Transferring
Investor holds less in aggregate principal amount of Second Lien Note Claims
than the Fall Away Amount, then such ratio shall be 100%.

 

“Assumable Share” means, with respect to any Non-Transferring Investor, the
proportion that the amount of such Non-Transferring Investor’s Backstop
Commitment at the time of the applicable election bears to the aggregate
Backstop Commitments of all Non-Transferring Investors at the time of the
applicable election.

 

“RSA Execution Date” means the date of execution of the RSA by the Investors.

 

6



--------------------------------------------------------------------------------

  

“Fall Away Amount” means, with respect to any Transferring Investor, an amount
equal to the aggregate principal amount of Second Lien Note Claims held by such
Transferring Investor on the RSA Execution Date less $20 million.

 

“Trigger Amount” means, with respect to any Transferring Investor, an amount
equal to the aggregate principal amount of Second Lien Note Claims held by such
Transferring Investor on the RSA Execution Date less $5 million.

 

“Measuring Date” means (i) on the RSA Execution Date and until immediately
following the first time a Transferring Investor holds less in aggregate
principal amount of Second Lien Note Claims than the Trigger Amount, the RSA
Execution Date and (ii) thereafter, with respect to any transfer, the date
following the RSA Execution Date but prior to the time of such transfer upon
which such Transferring Investor held the least in aggregate principal amount of
Second Lien Note Claims.

 

Transferability of Subscription Rights:   

Subscription Rights are not directly or indirectly, separately transferable or
detachable from the Second Lien Note Claims, whether through a derivative
instrument or otherwise.

 

Transferability of Backstop Commitment:   

Each Investor’s Backstop Commitment shall be non-transferable; provided,
however, that an Investor may transfer its Backstop Commitment between and among
(i) its affiliated investment funds or (ii) any special purpose vehicle that is
wholly-owned by such Investor or its affiliated investment funds, created for
the purpose of holding such Backstop Commitment or holding debt or equity of the
Debtors, and with respect to which the Investor either (i) has provided an
equity support letter or a guarantee of such special purpose vehicle’s Backstop
Commitment or (ii) otherwise remains obligated to fund the applicable Backstop
Commitment until the consummation of the Plan of Reorganization; provided
further, however, that any such special purpose vehicle shall not be related to
or affiliated with any portfolio company of such Investor or any of its
affiliates or affiliated funds (other than solely by virtue of its affiliation
with an Investor), and the sale of the equity of such special purpose vehicle
shall be subject to the same transferability restrictions set forth herein. For
the avoidance of doubt, an Investor may not transfer its Backstop Commitment to
one or more of the portfolio companies of such Investor or any of its affiliates
or affiliated funds.

 

Failure to Fund Backstop Commitment:   

The Backstop Commitment Agreement shall provide that the Investors agree that
any Investor that fails to timely fund its Backstop Commitment (a “Defaulting
Investor”) will be liable for the consequences of its breach and that the
parties to the Backstop Commitment Agreement can enforce rights of damages
and/or specific performance upon the failure to timely fund by the Defaulting
Investor.

 

State of Incorporation:    On the Effective Date, the Reorganized Company shall
be a Delaware corporation (or another jurisdiction or form of entity subject to
approval by the Requisite Investors) and the Reorganized Company’s constituent
documents shall be in form and substance acceptable to the Requisite Investors
and the Debtors.

 

7



--------------------------------------------------------------------------------

Debtors’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Debtors, including:

 

•   Corporate organization and good standing;

 

•   Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•   Due execution and delivery and enforceability of transaction documents;

 

•   Due issuance and authorization of New Common Stock;

 

•   No governmental consents (other than Bankruptcy Court approval);

 

•   No conflicts; and

 

•   Other representations and warranties to be agreed upon by the Company and
the Requisite Investors.

 

Investors’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Investors, to be provided severally and not
jointly, including:

 

•   Corporate organization and good standing;

 

•   Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•   Due execution and delivery and enforceability of transaction documents;

 

•   Acknowledgement of no registration under the Securities Act;

 

•   Acquiring Backstop Shares, if any, for investment purposes, and not with a
view to distribution in violation of the Securities Act;

 

•   No consents or approvals;

 

•   Accredited investor or qualified institutional buyer;

 

•   Due diligence has been performed; and

 

•   Other representations and warranties to be agreed upon by the Company and
the Requisite Investors.

 

Interim Operating Covenant:    Prior to and through the Effective Date, except
as set forth in the Backstop Commitment Agreement, or with the written consent
of the Requisite Investors, the Company (x) shall, and shall cause its
subsidiaries to, carry on their businesses in the ordinary course and use their
commercially reasonable efforts

 

8



--------------------------------------------------------------------------------

  

to preserve intact their current material business organizations, keep available
the services of their current officers and employees and preserve their material
relationships with customers, suppliers, licensors, licensees, distributors and
others having business dealings with the Company or its subsidiaries and (y)
shall not, and shall not permit its subsidiaries to, enter into any transactions
which are material to the Company, other than transactions in the ordinary
course of business that are consistent with the parameters described in the
Backstop Commitment Agreement. Amendments to the SSA or modifications to the
Allocation Percentage (as referred to below) shall not be considered to be in
the ordinary course of business.

 

Conditions Precedent:   

The Backstop Commitments will be subject to customary conditions precedent (the
“Conditions Precedent”), including:

 

(i)       the Bankruptcy Court shall have entered orders, in each case, in form
and substance acceptable to the Requisite Investors, (x) approving a disclosure
statement with respect to the Plan of Reorganization and approving the
procedures with respect to the Rights Offering and the solicitation with respect
to the Plan of Reorganization which are in form and substance acceptable to the
Requisite Investors (the “Solicitation Order”), (y) authorizing the Company (on
behalf of itself and the other Debtors) to execute and deliver the Backstop
Commitment Agreement and authorizing and approving the payment of the Backstop
Commitment Premium and the Expense Reimbursement and the indemnification
provisions contained therein (the “BCA Approval Order”), and (z) authorizing and
approving the RSA (the “RSA Approval Order”) and its assumption by the Company;

 

(ii)      the Bankruptcy Court shall have entered an order, in form and
substance satisfactory to the Requisite Investors, confirming the Plan of
Reorganization (the “Confirmation Order”) and no order staying the Confirmation
Order shall be in effect;

 

(iii)     the effective date of the Plan of Reorganization shall have occurred
in accordance with the terms and conditions therein and in the Confirmation
Order;

 

(iv)     (X) a CEO, CFO and General Counsel shall be employed, either on an
interim or permanent basis, each of whom is an employee solely of the
Reorganized Company and is not affiliated with or employed by any competitor of
the Reorganized Company, including MSC, and the selection of whom is
satisfactory to the Requisite Investors, and (Y) the Reorganized Company’s
charter shall provide that the Reorganized Company shall not be a party to a
merger or other business combination transaction (whether effected by way of
merger, sale of a majority of the equity, or the sale of all or substantially
all of the assets of the Reorganized Company and its subsidiaries) until a
permanent CEO has been appointed and who has reviewed the proposed terms and
conditions of such transaction;

 

9



--------------------------------------------------------------------------------

  

(v)      the Registration Rights Agreement shall have been executed and shall be
effective by its terms; the Backstop Commitment Agreement shall have been
executed and shall be effective by its terms;

 

(vi)     the Debtors shall have paid all Expense Reimbursements pursuant to, and
in accordance with, the Backstop Commitment Agreement;

 

(vii)    any applicable HSR waiting period shall have expired and all other
regulatory consents and notices shall have been obtained or filed;

 

(viii)  there has been no Material Adverse Change (to be defined in the Backstop
Commitment Agreement, which definition shall be in form and substance acceptable
to the Company and the Requisite Investors, but will not include the bankruptcy
filing or any events arising out of or related to the bankruptcy filing); and

 

(ix)     other customary conditions precedent to be in form and substance
satisfactory to the Requisite Investors and the Debtors.

 

Termination of the Backstop Commitment Agreement:   

Upon the occurrence of a Termination Event (as defined below), all of the
Investors’ obligations under the Backstop Commitment Agreement and the RSA shall
automatically terminate, unless such Termination Event is otherwise waived or
extended by the Requisite Investors.

 

A “Termination Event” shall mean the occurrence of any of the following:

 

(i)       11:59 p.m. (New York City time) on April 13, 2014, unless the Debtors
have commenced cases under chapter 11 of the Bankruptcy Code (the date of such
commencement, the “Petition Date”);

 

(ii)      3 days after the Petition Date, unless prior thereto the Bankruptcy
Court enters an interim order authorizing the Debtors to enter into the DIP
Financing (as defined below) and use cash collateral, and scheduling a final
hearing with respect to such matters;

 

(iii)     11:59 p.m. (New York City time), April 28, 2014, unless the Backstop
Commitment Agreement has been executed and filed with the Bankruptcy Court by
such time and date;

 

(iv)     60 days after the Petition Date, unless prior thereto the Bankruptcy
Court enters the RSA Approval Order, the BCA Approval Order, and procedures with
respect to the Rights Offering, in each case in form and substance mutually
satisfactory to the Debtors and the Requisite Investors;

 

(v)      60 days after the Petition Date, unless prior thereto the Bankruptcy
Court enters a final order authorizing the Debtors to enter into the DIP
Financing and use cash collateral;

 

10



--------------------------------------------------------------------------------

 

(vi)     75 days after the Petition Date, unless prior thereto the Bankruptcy
Court has entered the Solicitation Order, in form and substance mutually
satisfactory to the Debtors and the Requisite Investors;

 

(vii)    75 days after the Petition Date, unless prior thereto, the amendment to
the SSA contemplated under “Shared Services Agreement” below is agreed to with
MSC, which amendment shall be assumed pursuant to the Plan of Reorganization,
unless such date is waived or extended by Investors other than Apollo holding a
majority of the Backstop Commitments by amount of Investors other than Apollo;

 

(viii)  120 days after the Petition Date, unless prior thereto the Bankruptcy
Court enters the Confirmation Order;

 

(ix)     180 days after the Petition Date, unless prior thereto the effective
date of the Plan of Reorganization has occurred and the Rights Offering has been
consummated; provided, however, if any Investor fails to consent to a waiver or
extension of such 180-day period within 7 calendar days of such request being
made, such Investor shall be deemed to be a Non-Consenting Investor who has
elected to withdraw from its Backstop Commitment in accordance with the terms
and conditions set forth above and shall no longer be a party to the Backstop
Commitment Agreement or the RSA.;

 

(x)      the Backstop Commitment Agreement is terminated in accordance with its
terms or there is a material breach of the Backstop Commitment Agreement by the
Debtors (to the extent not otherwise cured or waived in accordance with the
terms thereof);

 

(xi)     the RSA to which the Debtors and the Investors are party is terminated
in accordance with its terms;

 

(xii)    the Solicitation Order, the BCA Approval Order or the RSA Approval
Order is reversed, stayed, dismissed, vacated or reconsidered or is modified or
amended without the Requisite Investors’ prior written consent;

 

(xiii)  the Debtors, directly or indirectly, take any action that is
inconsistent with, or is intended or is reasonably likely to interfere with or
impede or delay consummation of, the RSA, the Restructuring (as defined in the
RSA), the transactions embodied in this Term Sheet, the Rights Offering, or the
Plan of Reorganization, including, but not limited to, soliciting or causing or
allowing any of its agents or representatives to solicit, encouraging or
initiating any offer or proposal from, or entering into any agreement with, any
person or entity concerning any actual or proposed chapter 11 plan or
restructuring transaction (including, for the avoidance of doubt, a transaction
premised on one or more asset sales under section 363 of the Bankruptcy Code or
pursuant to a plan) other than the Restructuring, or filing any pleading or
document with respect to, or proposing, joining in, or participating in the
formation of, any actual

 

11



--------------------------------------------------------------------------------

 

or proposed chapter 11 plan or restructuring transaction other than the
Restructuring, including, without limitation, (a) any chapter 11 plan,
reorganization, restructuring, or liquidation involving Holdings or any of the
Debtors, (b) the issuance, sale, or other disposition of any equity or debt
interests, or any material assets, of Holdings or any of the Debtors, or (c) a
merger, sale, consolidation, business combination, recapitalization,
refinancing, share exchange, rights offering, debt offering, equity investment,
or similar transaction (including the sale of all or substantially all of the
assets of Holdings or the Debtors whether through one or more transactions)
involving Holdings or any of the Debtors (an “Alternative Transaction”) or the
Bankruptcy Court approves or authorizes an Alternative Transaction at the
request of any party in interest;

 

(xiv)   one or more of the Apollo Entities materially breaches its obligations
under the RSA or one or more of the Consenting Noteholders materially breaches
its obligations under the RSA, such that the non-breaching Consenting
Noteholders and the non-breaching Apollo Entities at any time hold collectively
less than 66 2/3% of the principal amount of all Second Lien Notes;

 

(xv)    the amendment or modification of the RSA, the DIP Financing, the
Backstop Commitment Agreement, the Rights Offering procedures, the Plan of
Reorganization, the Disclosure Statement or any documents related to the Plan of
Reorganization, notices, exhibits or appendices, or any of the Definitive
Documentation (as defined in the RSA), without the consent of the Requisite
Investors;

 

(xvi)   (a) an Event of Default (as that term is defined in the DIP Financing)
of the DIP Financing that is not waived by the lenders thereunder, (b) an
acceleration of the obligations or termination of commitments under the DIP
Financing, (c) the termination or revocation or other challenge of any interim
or final debtor in possession financing and/or cash collateral order entered in
the Debtors’ chapter 11 cases, or (d) a modification or amendment of any interim
or final debtor in possession financing and/or cash collateral order entered in
the Debtors’ chapter 11 cases that is not satisfactory, in their sole
discretion, to the Requisite Investors;

 

(xvii) any of the orders approving the RSA, the DIP Financing (including the use
of cash collateral), the Backstop Commitment Agreement, the Rights Offering
procedures, the Plan of Reorganization or the Disclosure Statement, or the
Confirmation Order are reversed, stayed, dismissed, vacated or reconsidered or
modified or amended without the consent of the Requisite Investors or a motion
for reconsideration, reargument or rehearing is granted;

 

(xviii)any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Term Sheet or any of the Definitive Documentation in a way
that cannot be remedied by the Debtors subject to the satisfaction of the
Requisite Investors;

 

12



--------------------------------------------------------------------------------

  

(xix)   any of the chapter 11 cases shall be dismissed or converted to a chapter
7 case, or a chapter 11 trustee with plenary powers, or an examiner with
enlarged powers relating to the operation of the businesses of the Debtors
(powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy
Code) shall be appointed in any of the chapter 11 cases or the Debtors shall
file a motion or other request for such relief or the Debtors’ exclusivity
period shall be terminated;

 

(xx)    a filing by the Debtors of any motion, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of
or seeking avoidance of the liens securing the obligations referred to in the
indenture for the Second Lien Notes or the documents related thereto or, other
than as contemplated by the Restructuring, any other cause of action against
and/or seeking to restrict the rights of holders of Second Lien Notes in their
capacity as such, or the prepetition liens securing the Second Lien Notes (or if
the Debtors support any such motion, application or adversary proceeding
commenced by any third party or consents to the standing of any such third
party);

 

(xxi)   the occurrence of a Material Adverse Change (to be defined in the
“Backstop Commitment Agreement, , which definition shall be in form and
substance acceptable to the Debtors and the Requisite Investors, but will not
include the bankruptcy filing or any events arising out of or related to the
bankruptcy filing); and

 

(xxii) other termination events that are in form and substance acceptable to the
Requisite Investors and the Debtors.

TREATMENT OF OTHER CLAIMS AND INTERESTS

Term

  

Description

Administrative Expense Claims:   

The Plan of Reorganization shall provide that all holders of allowed
administrative expense claims are satisfied in full in cash, unless a holder
thereof (with the consent of the Requisite Investors) agrees otherwise.

 

Priority Tax Claims:   

The Plan of Reorganization shall provide that all holders of allowed priority
tax claims are satisfied in full in cash, unless a holder thereof (with the
consent of the Requisite Investors) agrees otherwise.

 

Priority Non-Tax Claims:   

The Plan of Reorganization shall provide that all holders of allowed priority
non-tax claims are satisfied in full in cash, unless a holder thereof (with the
consent of the Requisite Investors) agrees otherwise.

 

ABL and Cash Flow Facility:    The Existing ABL will be refinanced as part of
the DIP Financing (as defined below) which will be repaid as part of the Exit
Financing (as defined below).

 

13



--------------------------------------------------------------------------------

  

The Cash Flow Facility will be repaid in full on the Effective Date.

 

“Existing ABL” means the credit facility established by that certain Asset-Based
Revolving Credit Agreement dated as of April 24, 2013, to which MPM is a party.

 

“Cash Flow Facility” means the credit facility established by that certain
Second Amended and Restated Credit Agreement dated as of April 24, 2013, to
which MPM is a party.

 

First Lien Note Claims:   

The Plan of Reorganization shall provide each holder of First Lien Note Claims
with (i) if the class of First Lien Note Claims votes to accept the Plan of
Reorganization (or such class is presumed to have accepted the Plan of
Reorganization), cash distributions on the Effective Date in an amount equal to
such holder’s First Lien Pro Rata Share of the First Lien Cash Pool or (ii) if
such class votes to reject the Plan of Reorganization, replacement notes with a
present value equal to the allowed amount of such holder’s First Lien Note Claim
(which may include any make-whole claim, prepayment penalty or “Applicable
Premium” (as defined in the indenture for the First Lien Notes) allowed, if at
all, by the Bankruptcy Court).

 

“First Lien Cash Pool” means an amount of cash equal to the aggregate allowable
amount of First Lien Note Claims (excluding any make-whole claim, prepayment
penalty, “Applicable Premium” or similar claim).

 

“First Lien Note Claims” means claims arising under the indenture, dated as of
October 25, 2012, pursuant to which MPM has issued certain notes (such notes,
“First Lien Notes”).

 

“First Lien Pro Rata Share” means, with respect to any holder of First Lien
Notes, the proportion that the principal amount of First Lien Notes held by such
holder on the Record Date bears to the aggregate principal amount of all First
Lien Notes outstanding on the Record Date.

 

“Record Date” means a date to be agreed on by the Debtors and the Requisite
Investors.

 

1.5 Lien Note Claims:   

The Plan of Reorganization shall provide each holder of 1.5 Lien Note Claims
with (i) if the class of 1.5 Lien Note Claims votes to accept the Plan of
Reorganization (or such class is presumed to have accepted the Plan of
Reorganization), cash distributions on the Effective Date in an amount equal to
such holder’s 1.5 Lien Pro Rata Share of the 1.5 Lien Cash Pool or (ii) if such
class votes to reject the Plan of Reorganization, replacement notes with a
present value equal to the allowed amount of such holder’s 1.5 Lien Note Claim
(which may include any make-whole claim, prepayment penalty or “Applicable
Premium” (as defined in the indenture for the 1.5 Lien Notes) allowed, if at
all, by the Bankruptcy Court).

 

“1.5 Lien Cash Pool” means an amount of cash equal to the aggregate allowable
amount of 1.5 Lien Note Claims (excluding any make-whole claim, prepayment
penalty, “Applicable Premium” or similar claim).

 

14



--------------------------------------------------------------------------------

  

“1.5 Lien Note Claims” means claims arising under the indenture, dated as of
May 25, 2012, pursuant to which MPM has issued certain notes (such notes, “1.5
Lien Notes”).

 

“1.5 Lien Pro Rata Share” means, with respect to any holder of 1.5 Lien Notes,
the proportion that the principal amount of 1.5 Lien Notes held by such holder
on the Record Date bears to the aggregate principal amount of all 1.5 Lien Notes
outstanding on the Record Date.

 

Treatment of Second Lien Note Claims:   

The Plan of Reorganization shall provide that all outstanding claims (the
“Second Lien Note Claims” and the holders thereof, the “Second Lien
Noteholders”) arising under the indenture, dated as of November 5, 2010,
pursuant to which the Company has issued certain second lien notes (such notes,
the “Second Lien Notes”) shall be allowed in full in accordance with the terms
of such indenture without defense, offset, counterclaim or reduction.1

 

In addition, the Plan of Reorganization shall provide that:

 

(a)    each Second Lien Noteholder shall receive its Pro Rata Share of 100% of
the New Common Stock issued and outstanding upon the occurrence of the Effective
Date (the “Direct Distribution Shares”) subject to dilution by New Common Stock
issued under the Rights Offering (including the Backstop Commitment Premium) and
any management incentive plan approved by the Board (as defined below) and as
specifically set forth herein; and

 

(b)    in addition to the Direct Distribution Shares, each Second Lien
Noteholder shall have the right to participate in the Rights Offering and
receive its Pro Rata Share of the Rights Offering Shares (the “Subscription
Rights”).

 

“Pro Rata Share” means, with respect to any Second Lien Noteholder, the
proportion that the principal amount of the Second Lien Notes held by such
Second Lien Noteholder on the Record Date bears to the aggregate principal
amount of all Second Lien Notes outstanding on the Record Date.

 

General Unsecured Trade Claims:   

The Plan of Reorganization shall provide that each holder of a trade or similar
unsecured claim shall receive payment in full in cash in the ordinary course of
business or on the Effective Date.

 

Subordinated Note Claims:   

The Plan of Reorganization shall provide that holders of Subordinated Note
Claims shall not receive any distributions on account thereof.

 

“Subordinated Note Claims” means claims arising under the indenture, dated as of
December 4, 2006, pursuant to which MPM has issued certain notes.

 

1 

The unsecured portion of the Second Lien Note Claims shall be preserved, allowed
in an amount not less than $950 million (to be adjusted, if necessary, for the
Reorganized Company’s emergence sources and uses, ultimate participation in the
rights offering and dilution from a management incentive plan) and not waived by
the Second Lien Noteholders, and Second Lien Noteholders shall retain the right
to receive the benefits of any turnover provisions, including with respect to
the Subordinated Note Claims, and any turnovers related thereto.

 

15



--------------------------------------------------------------------------------

PIK Note Claims:   

The Plan of Reorganization shall provide that holders of PIK Note Claims shall
receive their pro rata share of the cash at Holdco (after payment of expenses of
Holdco), which amount shall not exceed $9 million in the aggregate (prior to
payment of expenses of Holdco).

 

“PIK Note Claims” means claims arising under that certain 11.00% Senior Discount
Note due June 4, 2017, issued by Holdings.

 

Intercompany Claims:   

The Plan of Reorganization shall provide that no distribution shall be made on
account of intercompany claims and such intercompany claims shall be reinstated
or cancelled as of the Effective Date at the election of the Requisite
Investors; provided that such cancellation or reinstatement, as applicable,
shall have no adverse effect on the distributions to the holders of Second Lien
Notes, and any such cancellation or reinstatement that has such an adverse
effect shall be null and void ab initio.

 

Equity Interests:   

The Plan of Reorganization shall provide that existing equity interests in
Holdings or MPM, as the case may be, and allowed claims subordinated pursuant to
section 510(b) of the Bankruptcy Code are cancelled on the Effective Date and
that the holders thereof shall receive or retain no distributions on account
thereof.

 

Releases and Exculpations:   

The Plan of Reorganization shall contain customary release and exculpation
provisions.

 

CORPORATE GOVERNANCE, SHARED SERVICES AGREEMENT

 

AND MANAGEMENT AGREEMENTS

Term

  

Description

Board Representatives:   

Notwithstanding anything to the contrary in, or any amendment to, the Plan of
Reorganization, the Backstop Commitment Agreement, the RSA or any of the
Definitive Documentation (as defined in the RSA), or any supplement, exhibit,
annex or other attachment to such documents, on the Effective Date, the Board of
Directors of the Reorganized Company (the “Board”) shall consist of:

 

•   4 designees of Apollo (the “Apollo Designees”);

 

•   3 designees of the Ad Hoc Group (including 1 Oaktree designee, with all
other designees selected by the vote of members of the Ad Hoc Group holding at
the time of such vote a majority of the aggregate amount of the Backstop
Commitments held by the Ad Hoc Group);

 

•   The CEO (or acting CEO) of the Reorganized Company; and 3 independent
directors (one to be mutually agreed upon by Apollo and

 

16



--------------------------------------------------------------------------------

  

the Ad Hoc Group, one to be nominated by Apollo subject to the consent of the Ad
Hoc Group (it being understood that if the Ad Hoc Group does not consent for two
candidates, such consent will not be required) and one to be nominated by the Ad
Hoc Group (it being understood that if Apollo does not consent for two
candidates, such consent will not be required).

 

The initial members of the Board shall be identified as part of a supplement to
the Plan of Reorganization in form and substance satisfactory to each Investor
(the “Plan Supplement”) and will each serve for a two year term (except that if
an IPO is consummated or a stock exchange listing occurs before the end of the
first year they shall have a one year term). During such initial term, the size
of the Board shall be fixed and directors can only be removed for cause.
Following the end of such term, directors of the Reorganized Company will be
elected in accordance with applicable law. For the avoidance of doubt, (a) a
director appointed, recommended or nominated by Apollo shall only be considered
“independent” for purposes of this Term Sheet if he or she is not affiliated
with Apollo and does not serve on the board of directors of, and is not employed
by or affiliated with, any Apollo portfolio company and (b) a director
appointed, recommended or nominated by a member of the Ad Hoc Group or the
members of the Ad Hoc Group, collectively, shall only be considered
“independent” for purposes of this term sheet if he or she is independent from
each member of the Ad Hoc Group pursuant to the standard for independence under
NYSE rules.

 

The Reorganized Company’s charter will provide that the provisions regarding the
appointment of a permanent CEO and Board size and removal during the initial
Board term cannot be amended prior to the consummation of a stock exchange
listing or an IPO of the Reorganized Company.

 

Affiliate Transactions:    The Reorganized Company shall not be permitted to
enter into, modify or terminate any agreement or transaction with any
stockholder that, collectively with its affiliates, including any funds under
management or portfolio companies of such stockholder or its affiliates,
beneficially owns more than 20% of the Reorganized Company’s common stock (each,
a “Related Party”) without the approval of a majority of the directors who are
not appointed by or otherwise affiliated with such Related Party; provided, that
independent directors appointed by such Related Party shall be entitled to vote
in respect of such agreement or transaction so long as they remain independent
of such Related Party; provided, further, that such approval shall not be
required for any transaction between the Reorganized Company and a Related Party
so long as such transaction is on arms’ length terms, including with respect to
market pricing, does not, collectively with any related transactions, involve
aggregate payments or value in excess of $1,750,000, and all transactions
undertaken pursuant to this proviso shall be regularly reported to the Board.

 

17



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing, for so long as the counterparty to the SSA is a
Related Party, the amendment, termination, modification, or waiver of or
enforcement or exercise of any rights under the SSA will be directed by
management and require the approval of a majority of the directors who are not
appointed by or otherwise affiliated with such Related Party or its affiliates;
provided, that independent directors appointed by such Related Party or its
affiliates shall be entitled to vote on such amendment, termination,
modification, waiver, enforcement or exercise so long as they remain independent
of such Related Party.

 

The Reorganized Company’s charter, bylaws and any other constituent document
with provisions relating to affiliate transactions will provide that such
affiliate transactions provisions cannot be amended without the approval of all
holders of New Common Stock, except that such provisions may be modified in
connection with a stock exchange listing or IPO with the approval of both (i) a
majority of the directors excluding the Apollo Designees and (ii) holders of a
majority of the New Common Stock, disregarding any shares beneficially owned by
Apollo or any of its affiliates, including any funds under management or
portfolio companies of Apollo or its affiliates; provided, that independent
directors appointed by Apollo shall be entitled to vote on such amendment so
long as they remain independent of such Related Party.

 

Preemptive Rights:   

Stockholders who hold more than 2.5% of the outstanding shares of New Common
Stock will have preemptive rights with respect to the issuance of any new equity
or convertible securities by the Reorganized Company or any of its subsidiaries,
subject to customary exceptions, in order to maintain ownership percentage.
Preemptive rights shall automatically terminate upon an IPO or stock exchange
listing and shall otherwise remain in existence.

 

Shared Services Agreement:   

On the Effective Date, the following individuals, who shall have been identified
on or prior to the start of the confirmation hearing, shall be appointed as
executives of the Reorganized Company:

 

•   CEO – A person to be selected on either an interim or permanent basis by and
acceptable to the Requisite Investors.

 

•   CFO – A person to be selected on either an interim or permanent basis by and
acceptable to the Requisite Investors.

 

•   General Counsel – A person to be selected on either an interim or permanent
basis by and acceptable to the Requisite Investors.

 

•   Others, if any, to be determined with the consent of the Requisite Investors
and acceptable to the Requisite Investors

 

The compensation of such individuals (and other costs and expenses associated
with the employment of such individuals), their respective counterparts at MSC,
and their respective predecessors shall not, as of the Effective Date, be a cost
to

 

18



--------------------------------------------------------------------------------

  

be allocated using the Allocation Percentage (as such concept is defined and
applied in the Amended and Restated Shared Services Agreement dated as of
March 17, 2011, between MPM and MSC (the “SSA”)).

 

As of the Effective Date, the SSA shall be amended, with the agreement of MSC,
such that (i) the notice period required to terminate the SSA for convenience
shall be 30 days, (ii) the period of time for which each party as Service
Provider shall be obligated to provide termination assistance shall be for a
period designated by the Recipient, up to a maximum of 12 months, with a
Recipient option to extend that termination assistance period by up to an
additional 60 days, and (ii) the termination assistance provisions of the SSA
obligate each Service Provider (as such term is defined in the SSA) to provide,
at a minimum, the following termination support:

 

•   Continuing to provide the SSA services during the transition until the
Recipient is ready to assume responsibility;

 

•   Cooperating with the Recipient and its designees by granting access to
personnel providing the services and information about the resources utilized to
provide the services (e.g., IT equipment, software licenses, subcontractors);

 

•   Formulating an exit plan (which the Recipient has a right to review and
approve) to meet milestones required to transition services in the manner and on
the timeline specified by the Recipient;

 

•   Transferring to the Recipient all data and other information relating to the
Recipient’s business; and

 

•   Supporting transition-related testing and parallel runs undertaken by the
Recipient during the transition.

 

As of the Effective Date, the SSA shall be amended in a manner in form and
substance acceptable to the Requisite Investors to include an exhibit that sets
forth a high-level termination assistance project plans to establish core
support requirements, lines of communication, and work streams for use should
the SSA or the SSA services be terminated.

 

Management Incentive Plan:   

Up to 7.5% of New Common Stock shall be reserved for issuance under a new
management incentive plan to be established by the Board and administered by the
Reorganized Company.

 

New Common Stock issued pursuant to the Plan of Reorganization, in connection
with the Rights Offering and in satisfaction of the Backstop Commitment Premium
shall be subject to dilution by New Common Stock issued under such new
management incentive plan established by the Board.

 

Termination of Management Agreement:    Any management agreement or similar
agreement between any of the Debtors or their affiliates and Apollo shall
terminate on the Petition Date or as soon thereafter as practicable by mutual
agreement of the parties thereto. Any entitlement to amounts owing thereunder
shall be waived and no payments or distributions shall be made on account of
such amounts.

 

19



--------------------------------------------------------------------------------

OTHER PLAN OF REORGANIZATION TERMS

 

Term

  

Description

DIP Financing:   

In connection with the commencement of the Chapter 11 Cases, the Debtors shall
seek authority of the Bankruptcy Court to obtain DIP financing, which financing
shall be in form and substance acceptable to the Requisite Investors (such
financing, “DIP Financing”).

 

Exit Financing:    The Plan of Reorganization shall provide for exit financing
in amounts, structure and upon other terms and conditions to be discussed and
agreed upon and that is in form and substance acceptable to the Requisite
Investors (such financing, “Exit Financing”).

 

20



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER

This Joinder to the Restructuring Support Agreement, dated as of
[                     ,] 2014 by and among each of Momentive Performance
Materials Holdings Inc., Momentive Performance Materials Inc. and each of their
domestic direct and indirect subsidiaries party thereto (collectively, the
“Company”), the Apollo Entities and Consenting Noteholders signatory thereto (as
amended, supplemented or otherwise modified, the “Support Agreement), is
executed and delivered by [                    ] (the “Joining Party”) as of
                     , 2014. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Support Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Support Agreement, attached to this Joinder as Annex I (as the
same may be hereafter amended, restated or otherwise modified from time to
time). The Joining Party shall hereafter be deemed to be a “Plan Support Party,”
and a Party for all purposes under the Support Agreement.

2. Representations and Warranties. With respect to the aggregate principal
amount of Holdings held by the Joining Party upon consummation of the sale,
assignment, transfer, hypothecation or other disposition (including by
participation) of such Holdings, listed on the signature page hereto, the
Joining Party hereby makes the representations and warranties, as applicable, to
the Company set forth in Section 5 of the Support Agreement.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

Name of Institution:  

 

By:
 

 

Name:  

 

Title:  

 

Telephone:  

 

Facsimile:  

 

E-mail:  

 

Address:  

 

 

 

 

 

[SIGNATURE PAGE TO JOINDER]



--------------------------------------------------------------------------------

Aggregate Principal Amount

 

First Lien Notes   1.5 Lien Notes   Second Lien Notes   Subordinated Notes   PIK
Notes   Cash Flow Facility   ABL Facility   Other Claims or Interests (specify
type and amount)  

[SIGNATURE PAGE TO JOINDER]



--------------------------------------------------------------------------------

ANNEX I